Citation Nr: 1816094	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  17-43 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

The propriety of severance of service connection for chronic adjustment disorder with mixed anxiety and depressed mood, previously diagnosed as anxiety disorder with claustrophobia.


ATTORNEY FOR THE BOARD

J. Lyons, Counsel









INTRODUCTION

The Veteran had active duty service during the month of April 2004, and from October to December 2011.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) San Juan, Puerto Rico, which implemented the severance of service connection for the psychiatric disorder in question.  The Veteran had requested a local Decision Review Office (DRO) hearing at the RO, and the request was later withdrawn.  

By a March 2014 rating decision the RO had granted service connection for anxiety disorder with claustrophobia.  Thereafter, a December 2015 rating decision implemented severance of service connection for that condition. 

The present situation with regard to the recharacterization of the condition as a chronic adjustment disorder, thereafter became the subject of the instant appeal.      

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1. The RO's April 2016 rating decision which again granted service connection for a psychiatric disorder, this time characterized as a chronic adjustment disorder with mixed anxiety and depressed mood, was not clearly flawed or undebatably erroneous.  

2. There is sufficient basis in the evidence record upon which to conclude that the presumption of soundness at entrance is not rebutted.  Further, given the competent VA examination and opinions, there are sufficient grounds to find that the presently diagnosed mental health condition had its etiology to some identifiable extent due to similar symptomatology during service.  At a minimum, there was no misapplication of the applicable law by the prior adjudicator that had determined the grant of benefits was warranted.


CONCLUSION OF LAW

The severance of service connection for chronic adjustment disorder with mixed anxiety and depressed mood was improper, and restoration of service connection for this condition is warranted.  38 U.S.C. §§ 1110, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.105(d) (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As service connection is being restored in this decision, the Board need not conclusively address whether the RO properly provided the requisite procedural due process measures before carrying out its severance action, though it appears that such appropriate measures were taken including appropriate notice and hearing rights.

Applicable Law and Regulations

In this case, the claim at issue involves a determination of whether there was clear and unmistakable error (CUE) in prior RO rating decisions, denying service connection.

Generally, previous RO decisions that were not timely appealed are final and binding on the veteran based on the evidence then of record and generally will be accepted as correct in the absence of CUE.  The prior decision will be reversed or amended only where the evidence establishes this error.  See 38 U.S.C. § 5109A (2012); 38 C.F.R. § 3.105(a) (2017). 

CUE is defined as a very specific and rare kind of error.  "It is the kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be, ipso facto, clear and unmistakable."  See Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993). 

The Court has indicated that a three-pronged test is used to determine whether CUE was in a prior decision: (1) it must be determined whether either the correct facts, as they were known at the time, were not before the adjudicator (that is, more than a simple disagreement as to how the facts were weighed and evaluated) or the statutory or regulatory provisions extant at that time were incorrectly applied; (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made"; and (3) a determination that there was CUE must be based on the record and the law that existed at the time of the prior adjudication in question.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994), citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc). 

In order for an alleged error to constitute CUE it must have consisted of an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts, not merely misinterpretation of the facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1992); Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  A claim of CUE on the basis that the previous adjudication at issue "improperly weighed and evaluated the evidence" does not satisfy the stringent legal requirements for CUE.  See Fugo, 6 Vet. App. at 43. 

A breach of VA's duty to notify and assist likewise does not constitute CUE.  See Crippen v. Brown, 9 Vet. App. 412, 418 (1996); Caffrey v. Brown, 6 Vet. App. 377, 383-84 (1994).  This includes situations when the RO is alleged to have breached the duty to assist a veteran in obtaining relevant service medical records that may render a prior rating decision non-final, or another kind of "grave procedural error" ostensibly has occurred.  Cook v. Principi, 318 F.3d 1334   (Fed. Cir. 2003) (en banc)).  However, the failure to apply a relevant law or regulation is an appropriate subject for a claim of CUE.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 329 (1999), citing Olson v. Brown, 5 Vet. App. 430, 433 (1993).

Having addressed relevant law regarding CUE claims, there is to consider the general provisions for service connection. 

Direct service connection is available for current disability resulting from disease contracted or an injury sustained while on active duty service.  38 U.S.C. § 1110 (2013); 38 C.F.R. § 3.303 (a) (2017).  Service connection also may be granted for disease diagnosed after discharge where incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet.App. 247, 253 (1999). 

If there was chronic disease in service, reappearance at any later date is service-connected, unless clearly due to an intercurrent cause.  If not chronic, there must be continuity of symptomatology to link in-service disability to post-service condition. See 38 C.F.R. § 3.303 (b).  But see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (continuity of symptomatology principle limited to where involving those diseases already listed as "chronic" under 38 C.F.R. § 3.309(a)).

Claims also can be based upon aggravation of a pre-existing condition.  Service connection is available for a preexisting condition provided it was aggravated during service beyond its natural progression.  38 U.S.C. § 1153; 38 C.F.R. § 3.306.  A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during service. In order to rebut the presumption of aggravation, there must be clear and unmistakable evidence that the increase in severity was due to the natural progress of the disability.  38 U.S.C. § 1153; 38 C.F.R. § 3.306(a).

Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C. § 1111. 

Moreover, VA's Office of General Counsel has issued a precedent opinion holding that in order to rebut the presumption of soundness in 38 U.S.C.A. § 1111, VA must demonstrate by clear and unmistakable evidence both that the disease or injury in question existed prior to service and that it was not aggravated by service. VAOPGCPREC 3-2003 (July 16, 2003).  The Veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.
 
Background and Analysis

The Veteran had active duty service in the Air Force for one month, in April 2004.  He was discharged not for any physical, or mental health condition, but apparently for reason that he was still in the process of acquiring a language proficiency.

There was a subsequent period of active duty service in the Army from October to December 2011.  At service entrance, there was no documentation in regard to a mental health condition or symptoms.  The Veteran voluntarily answered in the negative on a health screening questionnaire, to such questions as whether ever being depressed, less interested in life activities, had ever considered or attempted suicide, had ever had difficulty sleeping.  Thereafter, however, the Service Treatment Records (STRs) show that the Veteran developed a psychological issue during the process of basic training.  In early November 2011, the Veteran was hospitalized at a military facility within the psychiatric ward.  He was stated to have previously been experiencing suicidal ideations.  He denied a history of this problem.  He denied any previous psychological problems, therapy, or hospitalizations.  Overall, his mental status condition appeared normal, in terms of mood, speech, other areas.  The assessment was adjustment disorder with depressed mood.  The Veteran stated at that time that he wanted to go back and train.  He described some difficulty getting along with the drill sergeants.  He stated he believed this was because of his background and sometimes he had difficulty speaking English.  The Veteran was discharged approximately 11 days later without acute complaint at the time of his discharge.  He endorsed resolution of depressive symptoms and compulsive homicidal ideation.  Mental status examination did not show any significant problems. 

The Veteran has provided his own lay witness statements, to the effect that out of nowhere he claimed during his training he began to experienced negative and self-injurious thoughts he said, and had difficulty completing tasks afterwards. 

The subsequent January 2011 military personnel determination found that the Veteran's psychological condition, then diagnosed as an adjustment disorder with mixed anxious and depressed mood, had caused him to miss significant training.  It was stated that his psychological condition would precluded him from completing the required training to meet the minimum standards for retention in the Army.  As a result he was going to undergo a separation.  Further stated: "Based upon your condition, it is the recommendation of the medical professionals at GLWACH and your chain of command that you be separated for having a medical condition that existed prior to entry on active duty."

The Veteran later filed a claim for service connection for psychiatric disability.  

There are numerous VA and private medical opinions which address the subject of whether the Veteran's claimed condition had any objectively demonstrated, etiological relationship to the period of military service from year 2011.

The December 2013 opinion from Dr. P.O.N., a private psychiatrist, states the following diagnoses:  major depression disorder;  panic disorder without agoraphobia.  The Veteran had taken various psychotropic medications for treatment purposes.

The Veteran had a VA examination in December 2013, by a psychiatrist who diagnosed anxiety disorder with claustrophobia.

By August 2013 determination the Social Security Administration (SSA) found that the Veteran was not disabled for purpose of receipt of benefits from the agency.  One diagnosis that was considered was "affective disorders."

The February 2014 VA medical opinion from a psychiatrist states:

I additionally reviewed all the available evidence in Veteran's E-folder, including intervention during his period of basic training in the U.S. Army during November 2011 and the decision of Board to discharge Veteran.  It is important to note that Veteran was discharged from service due to a diagnosis of adjustment disorder with mixed anxious and depressed mood during period of basic training, but there is specific mention of "history of anxiety and depressive symptoms, EPTS" in the document titled "entrance physical standards Board proceedings" dated November 15, 2011.  He was identified as having "an apparent adjustment disorder in the context of separation from his primary support group and the stress of basic training."  He was found "not eligible for training" and immediate removal from all training was recommended.

It is also important to note that this Veteran was previously discharged from military service (Air Force) in April 2004.  It was a discharge at entry level because of his lack of adequate understanding of English, which was considered as the reason for not continuing his training.  

In the above mentioned Compensation and Pension examination [from December 2013] Veteran was found to have a diagnosis of anxiety disorder with claustrophobia, which was extensively explained within this examination report.  

This diagnosis/condition, does not share any symptoms with what Veteran had during his very brief period of active duty.  As explained within the same military records, it was found that he developed an adjustment disorder on account of the separation from his primary group and the stress of basic training.  This implies that the symptoms were self-contained and due to these very specific situations, which differed greatly from what is reported in the psychiatric exam.

Therefore, we find no casual/etiologic relationship between the adjustment disorder reported during military service and the currently diagnosed mental condition.

In his May 2014 statement, Dr. P.O.N. diagnosed chronic adjustment disorder with mixed anxiety and depressed mood.  According to this psychiatrist, this condition directly related to previous military service diagnosis of adjustment disorder with mixed anxiety and depressed mood.  Further stated, the Veteran had not been able to work since 2011.  His condition at present was chronic in evolution with no remission, in spite of continuous treatment.  It was stated that the Veteran was still unable to work due to the symptoms of this mental condition connected to his service.

The December 2014 disability benefits questionnaire (DBQ) from the private psychiatrist mentioned earlier, states diagnosis of adjustment disorder, anxiety and agoraphobia.

The Veteran did not attend his June 2015 VA examination and a medical opinion was provided instead.

We did review the DBQ filled by psychiatrist Dr. O[] and first of all, there are two different DBQ's filled by this physician.  One is a DBQ mental disorders, where the diagnosis that appears, is that of generalized anxiety disorder and then a diagnosis of PTSD as diagnosis number 2.  In the section of psychosocial stressors the physician wrote "unemployment, economical" there is nothing reports in terms of records review, no history or description of symptoms, no evidence of stressors for diagnosis of PTSD written either.  There are checkmarks on multiple symptoms and there is "agoraphobia" written as "other symptoms."

No comments or remarks and report appears dated May 15, 2014.

The other DBQ filled by this same psychiatrist was a "review PSTD DBQ", which, by the way is only used when a Veteran is already service-connected for PTSD, and there is a claim for increase or review of this condition.

In this other DBQ, the physician inverted the previous diagnoses given in the medical disorders DBQ, and placed PTSD as the diagnosis number one, and generalized anxiety disorder as diagnosis number two.  He basically repeated the same information from the previous mental disorders DBQ in this one, including the same GAF scores and same psychosocial stressors.  He checked basically all the symptoms criteria for PTSD, with no description of the stressors, no history of symptoms or evidence of records review, and also added, as additional symptoms the one of agoraphobia previously included in the mental disorders exam.

These evident changes in the order of diagnoses from one DBQ to the other are not consistent, and have no evidence to sustain that this Veteran suffers from PTSD.  There is not even mentioning of any treatment given for such conditions, and this radically differs from the certificates written by this same psychiatrist for Veteran's Social Security claim, where the diagnosis given was:  major depressive disorder and panic disorder without agoraphobia.  This was written by Dr. P[]. O[]. on document dated February 11, 2013.

It is important to mention that in previous certificate from APS Clinics of Puerto Rico, that Veteran was listed as his first psychiatric treatment after military service, he appears to have been seen beginning October 25, 2012 by Dr. R[]. F[]., for diagnosis of generalized anxiety disorder, and major depressive disorder, recurrent.

In summary, related to the issue of PTSD, based on the facts as detailed and analyzed above, we find no evidence to sustain diagnosis of PTSD given variable by Dr. P[]. O[]. in the DBQs he filled out for this Veteran in May 2014.  This is our medical opinion.  Given that we do not find diagnosis of PTSD sustained, no opinion is rendered as to relationship to military service.

In previous medical opinion of February 26, 2014, undersigned was asked to review Compensation and Pension examination dated December 13, 2013, and render medical opinion as to the relationship to treatment and diagnosis while in basic training in the Air Force of Fort Leonard Wood.

It was clearly explained previously that this Veteran received no treatment for any mental condition in the Air Force, as the reason for discharge was on account of his lack of understanding of English.

I also detailed, based on review of the military records related to his brief period of active duty in 2011, that in the document titled "entrance physical standards Board proceedings" dated November 15, 2011, Veteran was found "not eligible for training" and immediate removal from all training and further military service was recommended.

In this same document mentioned above, there is mention of history of anxiety and depressive symptoms, EPTS.

Review of documented shows no evidence reported by the Veteran, at that time, related to a mental disorder history, symptoms or treatment, in all the forms he filled out when entering military service.  Therefore, no baseline symptoms can be established and there is no basis to sustain an aggravation of any pre-existing symptoms.

It is extremely important to note that this military document mentions the word "symptoms" when referring to the Veteran's EPTS.  There is no mention of a specific mental disorder "diagnosis" and this is a very important distinction that has to be made, because "symptoms" is not equivalent to a specific diagnosis of condition, so there is no evidence of a pre-existing mental disorder or specific diagnosis in the case of this Veteran.

It is also very important to note that this Veteran signed all the documents related to his mental disorder, including the Board proceedings document mentioned above, therefore, certifying that the information about "history of anxiety and depressive symptoms, EPTS" was correct.  By signing, he also agreed with the determination written in the Board proceedings document that he was:  "Not eligible for training.  The service member has mental health conditions that existed prior to service.  If detected at the time of enlistment date, these would have prevented enlistment in the military.  The service member should be immediately removed from all training and physical training..."

In our previous medical opinion statement of February 2014, we explained the rationale for not finding a relationship between diagnosed mental disorder in the Compensation and Pension examination of December 2013 and the diagnosis of condition for which Veteran was treated in his brief period of active duty in November 2011.  

On VA re-examination in April 2016, the diagnosis again was chronic adjustment disorder with mixed anxiety and depressed mood.  Regarding post-service history, the Veteran had requested and obtained some psychiatric treatment for two weeks in October/November 2012.  He had gone to treatment visits with a Dr. P.O.N. since January 2013.  The Veteran denied behavioral and legal difficulties at any period.  The Veteran described some stressful incidents from his service where there was stated anxiety during his training.  The objective symptoms found at that point were depressed mood; anxiety; panic attacks that occurred weekly or less often; near-continuous panic or depress affecting the ability to function independently; appropriately and effectively; chronic sleep impairment; mild memory loss; circumstantial, circumlocutory or stereotyped speech; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a worklike setting; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.  The Veteran further reported, he had felt anxious described as feeling restless two to three times a week since discharge from active duty in 2011, depressed mood "frequently" since same duration, sleep difficulties described as problems getting as well as staying asleep "a couple of times a week" since same duration, lack of interest for significant/pleasurable activities every day since same duration, and decreased concentration with memory impairment every day since same duration.  The Veteran denied alcohol, nicotine or illicit substance use at present.  

An addendum opinion stated that it was at least as likely as not (50 percent or greater probability) that the condition claimed was incurred in or caused by the claimed in-service injury, event or illness.  The stated rationale was that there was direct and circumstantial evidence that adjustment disorder (now chronic because it had lasted more than six months after original stressor, military) was caused or secondary to military stressors in 2011.  Service records show evidence of treatment for this condition during active duty and longitudinal review of psychiatric history, social as well as occupational impairment are concordant with dysfunctionality since active military service.

Subsequently, a June 2016 VA medical opinion from a psychologist provided an overview of prior contents of the claims file, and stated as follows:   The claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.

Analysis

As indicated, the question presented is one of whether the severance of service connection for psychological disorder was proper.  The issue is in regard to the April 2016 RO decision having granted service connection for the condition of chronic adjustment disorder with mixed anxiety and depressed mood.  There was a previous series of determinations, from the RO, which had granted, then subsequently severed an earlier grant of service connection for psychiatric disorder.  That characterization had been anxiety disorder with claustrophobia. 

On the whole, the evidence does not warrant severance of service connection in this instance for condition of adjustment disorder, depressed mood.  Service connection will be restored.  Essentially, the April 2016 RO rating decision granted service connection between of a long-term linkage of present symptoms, during or around the time of service discharge.  All that intervened was another June 2016 VA opinion declining to find a linkage, but for no particular reason.  Without a rationale, the June 2016 opinion carries far less weight.  It certainly is not close to the type of definitive evidence to warrant severance of service connection.  Thus, the original basis for the grant has not been countered by anything else, new or otherwise added to the record.  

There are some initial factual obstacles to get around.  First, the Veteran may well have had some symptoms before service.  That said, as one VA examiner also pointed out, there was no diagnosis beforehand.  Nor another means to conclude that a psychiatric condition pre-existed service.  Accordingly, the presumption of soundness still applied at service entrance in 2011.  It follows, the analysis is not one of aggravation of pre-existing disability.  It is one of whether a disability was originally incurred in service.  Second, there was not a perfect correlation between in-service and post-service diagnoses.  The Veteran had adjustment disorder with depression in service.  A few years later the diagnosis was anxiety with claustrophobia.  Several of the VA examiners notated that fact, and declined to find causation.  However, when the post-service diagnosis recently changed back to adjustment disorder/depression, that set the stage for the current grant. 

Third, the period of time the Veteran was in service in 2011 was limited.  In fact, some VA examiners concluded that his condition over two months during service was self-limited, acute and transitory.  However, at least one later examiner indicated notwithstanding this, that in general the Veteran's psychological symptomatology began during or around discharge from service, and was continuous thereafter.  While a psychological disorder without worse manifestation is not labeled a "chronic disease" for VA purposes, as requiring utilization of continuity of symptomatology as the basis for recovery under 38 C.F.R. § 3.303(b), the principle of ongoing treatment nonetheless still can be cited by a medical professional to support causation.  

All of the above are legitimate concerns, but these concerns however were already deemed to be resolved by the RO, back when it granted service connection in April 2016.  Not to mention, granting service connection for the second time for the psychological disorder.  Given that not much has changed, other than the mostly conclusory June 2016 VA medical opinion, the earlier determination should stand.  Adding one more unsupported opinion to the overall case history does not change much, regardless of whatever view of the case arguably does apply.  The additional evidence does not change or counter the overall medical picture.

Accordingly, and for these reasons, service connection is being restored. 


ORDER

Service connection for chronic adjustment disorder with mixed anxiety and depressed mood is restored.
 



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


